ORDER
PER CURIAM.
Appellant, Charaty White (“Defendant”), appeals from the judgment of the Circuit Court of the City of St. Louis convicting her of one count of first degree murder, section 565.020 RSMo (2000),1 and one count of armed criminal action, section 571.015, after a bench trial. Defendant was sentenced to life imprisonment without parole for first degree murder and a concurrent life sentence for armed criminal action. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 30.25(b). We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.

. All statutory references are to RSMo 2000 unless otherwise indicated.